In petition for rehearing it is contended that our opinion filed herein on June 17, 1941, may be construed to limit the court below to a determination of what, if anything, may be due from the owner to the contractor. Such is not the purport of our opinion.
Whether the contractor or agent is liable to the owner under the terms of the contract or the owner may be liable to the contractor or agent under the terms thereof, is a question upon which we express no opinion. The contract as between the owner and the contractor or agent speaks for itself as to its terms and the court below is free to determine all questions which are, or may be, properly presented and not foreclosed by our opinion and judgment, supra.
Petition for rehearing denied.
BROWN, C. J., WHITFIELD, BUFORD, and ADAMS, J. J., concur.